Citation Nr: 1516905	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  05-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease, prior to May 12, 2014.

2.  Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease, from May 12, 2014.

3.  Entitlement to total disability based on individual unemployability (TDIU) on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1996 and from October 2001 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board on several occasions, including most recently in October 2013, when it was remanded for further development, to include obtaining Social Security Administration records, and providing an addendum opinion.  The records and an addendum to the June 2012 VA examination were obtained, and the Veteran was afforded an additional VA examination.  The case has now been returned to the Board. 

The issue(s) of entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease on and after May 12, 2014, and entitlement to TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to May12, 2014, credible and competent evidence of record demonstrates that the Veteran's lumbar degenerative disc disease manifested in painful motion.  There was not credible evidence of the Veteran's range of motion during this period.   The record does not contain evidence of physician-prescribed bedrest (incapacitating episodes).



CONCLUSION OF LAW

Prior to May 12, 2014, the criteria for a rating in excess of 10 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a , Diagnostic Codes 5243 (2014), Diagnostic Code 5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The Veteran received appropriate notice in February 2003 and January 2006.  He was provided notice regarding effective dates and initial ratings in March 2006. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Social Security Administration (SSA) records were obtained, and the virtual claims file contains private treatment records, statements from the Veteran, VA treatment records, and his service records.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  All identified and available treatment records for the time periods addressed in this decision have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in 2003, 2005, 2007, 2008, and 2012 to determine the nature and severity of the Veteran's conditions.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims file and past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  As will be addressed below, the Veteran did not fully participate in some examinations, and was found to be exaggerating his symptoms by several different healthcare providers.  As such, it is difficult for the VA to appropriately rate the Veteran's back disability.  The Board finds that the Veteran's failure to cooperate precluded accurate and probative range of motion findings.  Due to the multiple inconsistencies noted during testing and repeat testing completed by multiple treatment providers, the Board finds that a remand for reexamination is not warranted in this case.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The inadequacy of the evaluations, in this case, is due to the Veteran's attempts at deception. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran submitted his service connection claim for a back condition in December 2002, from which the present appeal stems regarding the proper rating to be assigned.  During the pendency of this claim, the criteria for rating back disabilities in the VA Schedule for Rating Disabilities were revised effective September 26, 2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's low back disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.

The Veteran's lumbar spine disability has been evaluated under 38 C.F.R. § 4.71a , Diagnostic Code 5292.  DC 5292 is an older diagnostic code which pertains to limitation of motion of the lumbar spine, and provides for the assignment of a 20 percent evaluation for  moderate limitation of motion of the lumbar spine.  DC 5292 provides a maximum 40 percent evaluation for severe limitation of motion.  38 C.F.R. § 4.71a , DC 5292 (2003).
 
The words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).  Moreover, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984).  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion of the spine as guidance in rating spine disabilities under the old criteria.

Prior to September 26, 2003, only the old diagnostic criteria can apply to the Veteran's back condition.  See Kuzma, 341 F.3d 1327.  However, as the old DCs provide the Veteran with an equivalent or higher rating for the back condition, they will be applied throughout the period on appeal.

Under the general rating formula, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent). 38 C.F.R. § 4.71a (2014). 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim for a rating in excess of 10 percent for his lumbar spine disability in December 2002.  

Prior to his claim, in October 1999, the Veteran requested a letter stating that his job at the post office could potentially worsen his already 20% service connected spinal arthritis condition.  He "was informed that it is not possible to make such an assumption.  He was offered a referral to vocational rehabilitation."  In December 1999, he again requested a letter stating his job would worsen his spine, and he was "again told that we can't predict his future health.  He persists he can't understand this, but declines the offer to have the representative from the rehabilitation organization to call us...Veteran going through some kind of vocational rehabilitation" through the DAV. 

A December 1999 x-ray revealed moderate to advanced degenerative disc disease of the lumbar spine. 

A July 2003 private medical note indicated that the Veteran should be "on light duty with following limitations: standing six hours, sitting 3 hour with 10 minute breaks, walking 6 hours with 10 minute breaks every two hours and he can only lift 10 lbs."  The private physician, in August 2003, provided a letter that it was his opinion that the Veteran "is not able to continue in his current job.  He is appropriate for further rehabilitation training.  His functional limitations are a result of injuries to his right shoulder."

During VA treatment in July 2003 the Veteran complained of severe back pain.  He was wearing a back brace he received from a private physician.  The VA nurse noted that when she asked the Veteran do go through his range of motion of his spine he "did so slowly and with facial grimacing, but when moving in the chair or to leave the office he moved more easily and without facial grimacing."  His lumbar spine had forward flexion to 15 degrees.  The Veteran sought treatment because he wanted a work statement.  The nurse noted that he was "very specific about what the note should say; specifying he was totally incapacitated to work but now may return to work."  The Veteran did not like the work release letter written by the nurse.  The nurse indicated that he get a form from his work because she could not be told what to write.  

Also in July 2003, the Veteran was afforded a VA examination.  He reported that over past year he lost 130 hours of work due to his back alone.  He stated his wife had to occasionally help him with his shoes.  He was able to complete light housework, but he avoided lifting more than 10 lbs.  Examination of his back revealed no obvious spasm.  He complained of pain over the entire lumbar spine.  He was able to stand on his toes and heels.  Waddell testing was positive for symptoms magnification.  He had positive en block rotational pain to the right and left, and low back pain upon gentle downward compression of the top of his head.  Flexion was to 40 degrees, with pain at 35 degrees.  With repetitive testing "he only showed 15 degrees of flexion, stating that it hurt too bad to go any further."  He was diagnosed with degenerative arthritis of the lumbar spine.  An accompanying x-ray showed sacralized lumbar segment, degenerative disc disease with spur and hypertrophic osteoarthritis of the facet joints at L4-S1.

An August 2003 VA note documented that the Veteran was planning to attend "some type of school through the VA."  He complained of low back pain.  The Veteran walked into the clinic "very slowly with some facial grimacing...Again noted as leaving office walking faster than on entering the office."  Statement given to the Veteran that he was incapacitated "because this was the only word his work would accept to pay for the sick day.  Their form guideline states they will only accepted incapacitated to work."

A VA physical therapy note from September 2003 addressed the Veteran's shoulder and neck pain complaints.  He reported pain with reaching and carrying objects.  The physical therapist suspected "some degree of symptoms magnification and over-reaction."  The Veteran exhibited giving-way with nearly all movement but at some point during each test was able to hold strong.  "During aggressive palpation of right upper trapezius, he voiced no complaints nor exhibited any facial reactions until asked if palpation caused pain, at which time he withdrew and grimaced."  He reported that all cervical range of motion caused right shoulder pain.  But the Veteran was observed flexing his cervical spine to about 45 degrees or more while sitting, not during testing. 

In September 2003, the Veteran was seen for an evaluation for ability to work.  He was discharged from service in October 2002, and began working in the post office after, but "was having low back pain."   He reported he became unable to work in June 2003.  His pain limited his ability to sit, stand or walk.  On physical examination he guarded his back, but able to walk without assistive device.  He had severely limited active range of motion of the entire spine in all directions.  He could not walk on his heels and toes due to pain.  He would not attempt to elevate his arms above the shoulders.  Regarding his movement, he stated that he knew he was unable to move more than he did, including that he could not elevate his arms.  The physician noted that his functional ability was limited to sitting 20 minutes, standing one hour, and walking less than one block.  The physician recommended that the Veteran was unable to work at that time.  He did note the Veteran was "starting vocational rehabilitation, going back to school soon."

A September 2003 lumbar MRI showed broad based posterior disc bulge, slightly more prominent toward the right side compared to the left, with encroachment of the descending portion of the S1 nerve root pathway bilaterally.  Mild encroachment on the inferior aspect of the L5 foramina bilaterally.  It was an otherwise unremarkable MRI. 

An October 2013 treatment record from Chesterfield pain management noted that the Veteran complained of a long history of low back pain.  On physical examination, the Veteran's gait was "somewhat slowed."  He had flexion to 30 degrees.  Straight leg raise was negative in a sitting and supine position for radicular pain; however it caused him low back pain bilaterally at approximately 30 degrees.  He was assessed with a herniated disc with radicular pain. 

Work-release notes from private and VA medical care providers indicated that Veteran was unable to work for many weeks in 2003.  Oddly, many of the notes regarding his inability to work due to his neck, back and shoulder pain were provided by a private physician from the Lung Care Specialists, Inc. (Dr. Simpson). 

In February 2004, the Veteran wrote to the VA that he had been out of work since July 2003 because of his service connected injuries.

In July 2004, a VA medical care provider noted the Veteran's gait was normal, and he was able to walk on his heels and toes.  Waddell signs were positive for back tenderness, axial loading, rotational symptoms, cogwheel weakness.  He was noted to have slight over-reaction.  "He may continue to work at this time with limited heavy lifting."

In April 2005, the Veteran was afforded a VA examination.  He reported he previously worked for the post office until he went on medical leave without pay in July 2003, and he was terminated in October 2004.  He had not worked since October 2004.  He reported he was in "too much pain in his back, neck and shoulder to work."  He did his own activities of daily living, dressing himself, feeding himself and washing himself.  He needed assistance in tying his shoes.  He drove a car without problems.  He reported he used a cane to walk, but did not have the cane with him during the exam.  He had on an old Velcro back brace.  He was going to the University of Missouri in St. Louis, taking nine credit hours.  However, he reported he did not attend one computer class because of too much pain in his right arm.  On physical examination, he did not complain of any radiation of pain during maneuvers during the examination. "Palpation of his sciatic notches, the Veteran claimed a severe pain, jerking away prior to even having palpation.  He had no radiation of pain with forward flexion and with this maneuver flexing forward.  He had a negative straight leg raise sitting and lying.  There was only the complaint of back pain and facial grimace seen."  He did not have back muscle spasms.  "He would pull away sharply when touched and it was a difficult examination to obtain."  He had flexion to 46 degrees, including with repetition.  He would not allow passive range of motion findings.  "When the Veteran left the office today, he had no grimace.  He got up out of his chair, put his clothes on without grimace and walked down the hall without grimace.  He excited the hospital walking down the steps with minimal abnormal gait and walked down to the parking lot to his car without any abnormal gait."

In November 2005, the Veteran was afforded another VA examination.  He entered the examination walking with a slow gait carrying a straight cane in his right hand. He had a mild limp favoring the left leg.  He mounted and dismounted the exam table independently.  The examiner could not elicit left knee and ankle jerks.  He complained of positive straight leg raising with radicular pain down the left leg at just about one degree of elevation.  "This is not physiologic.  I believe the Veteran was displaying a good deal of symptom magnification throughout the examination...he displayed breakaway weakness of the left toe extensors on the muscle testing.  He either would not or could not stand upon his toes nor his heels...there was some degree of hyperventilation upon range of motion testing." The examiner pointed out some additional findings, and found that in combination "these findings are generally consistent with some degree of symptom magnification."  Range of motion included flexion to 18 degrees, with pain at 18 degrees. "I believe the veteran only gave fair effort at best and I am not convinced that this is his maximum range of motion." 

During an April 2007 VA examination, the Veteran complained of low back pain "on a daily basis rather than flare-ups," the pain included pain down his left lower extremity.  Daily back pain was worse with any kind of pushing and pulling, bending or lifting greater than 15 lbs.  He stated that his past employment was affected by his back in that "he sustained some type of work-related strain when working at the post office."  He reported two periods of incapacitation prescribed by his outside and primary care physician.  One was in January 2006 for five days and the second period in March or April 2006 for three to four days."  The examiner noted that he was not able to verify this based on the claims file.  The Veteran arose "essentially normally from a chair and walks with a slow, steady gait carrying a straight cane in his left hand.  He doesn't really limp.  He mounted and dismounted the examination table with no difficulty.  His deep tendon reflexes in the lower extremities were essentially suppressed.  He held his ankles very tight and would not allow any passive dorsiflexion for ankle jerk testing.  He seemed to be tensed up and would not relax, even with distraction."  Therefore the examiner could not elicit any reflexes in either lower extremity.  "He displayed some signs of symptom magnification upon examination of the spine...light downward pressure on the tops of his shoulders also caused markedly increased low back pain.  This is not physiologic."  When attempting to do straight leg raise testing, the Veteran reported pain when the leg was only one to two degrees off the table, and his thigh had not even moved.  "Essentially, his examination is unchanged from the previous November 2005 examination."  The examiner found that "with only fair effort given, he displayed 10 degrees of lumbar flexion with pain at 10 degrees...The Veteran's effort on range of motion testing was again suboptimal and he displayed a number of signs consistent with symptom magnification, including breakaway weakness, en bloc rotational pain, axial loading pain with gentle downward pressure atop his shoulder, and increased back pain with essentially negligible lifting of the legs in supine position."

In April 2008, the Board remanded the claims on appeal for a VA examination and so that the Director of Compensation and Pension could review the issues of entitlement to increased lumbar and right shoulder ratings on an extraschedular basis.  

In September 2008, the Veteran was afforded a VA examination.  The examiner noted that "given the Veteran's lack of cooperation with ROM testing of his cervical and lumbar spine due to a claim of 'total body' pain; his lack of effort with strength testing; the presence of calluses on both hands; the lack of muscle atrophy or spontaneous activity, vis., fasciculation, in his limbs; the obvious inconsistencies in ROM of his cervical spine between the formal exam and during observations made when he was dressing and undressing...the obvious inconsistencies in ROM of his lumbar spine, vis. the ROM of his lumbar spine during the formal exam was markedly diminished as measured by goniometer...but flexion was almost 90 degrees when testing was done with the patient sitting on the examination table, it is very unlikely that he has a significant cervical or lumbar spinal disorder."  The Veteran moved slowly during formal testing but more quickly when seemingly unobserved.  He used a cane, but the examiner noted he could walk well without one.   The Veteran stated he was unable to do certain movements but made no effort to try.  "Deep tendon reflex testing was not reliable because the Veteran was holding his limbs in a rigid fashion and he has been using narcotic meds for pain control."

In June 2010, the Director of Compensation and Pension provided a letter regarding whether the record showed that the Veteran's spine and right shoulder warranted extraschedular ratings.  He noted that the Veteran's lumbar spine was rated 10% disabling.  The Director found that the May 2008 examination was inadequate and that the Veteran did not "cooperate during a September 2008 examination, to include attempting to deceive the examiner regarding the severity of his disabilities."  The Director noted that in November 2005 the Veteran would barely move his back and refused to walk on his toes or heels.  The Director found that "without a reliable range of motion measurement of the lumbar spine and right shoulder condition, it is impossible to determine if the Veteran's lumbar spine or right shoulder condition meets the criteria for an increased evaluation either on a scheduler or extraschedular basis.  Based on the comments of the examiner noting the Veteran's lack of effort at testing, the ROM testing of record cannot be considered reliable and thus is unusable for evaluation purposes." 

Following the Director's findings, the Veteran was afforded a VA spine examination again in July 2012.  He reported his back was painful all the time and getting worse.  Flare-ups impacted his ability to function by limiting "certain types of movement."  His flexion was to 20 degrees, with pain throughout motion.  After repetitive testing, he maintained flexion to 20 degrees.  He had localized tenderness, but no guarding or spasms.  The examiner noted that the Veteran did not have IVDS.  After interview and physical examination, the examiner noted that he did not "consider [the Veteran's] efforts upon formal range of motion and muscle strength testing to be optimal, thus the measures appear to be invalid based upon direct observation."

In October 2012, private treatment records from Dr. T-B. noted that the Veteran has cervical spinal stenosis, cervical spondylosis, cervical disc disease, chronic paresthesias, chronic knee pain, and acute on chronic left shoulder pain.  He walked with a cane.  He was on narcotic pain medication to help control his pain, but he remains in severe pain, and was unable to sleep due to the pain.  He was unable to lift objects greater than 5 lbs., stoop, squat, and stand for periods longer than 10 minutes without needing to rest.  She found that the Veteran was "unable to work permanently."

The Veteran's virtual record contains records from the Social Security Administration (SSA), after his second application for SSA disability benefits.  His original claim to SSA, in 2004, was denied, and the records were not available.  A formal finding of unavailability of those records is in the virtual file.  The SSA records from his second application in 2012 were obtained.  The Veteran was noted to be partially credible.  "MER indicates that symptoms reported by claimant are not consistent with physical findings.  Poor effort has been noted at exams."  A medical examination provided by the SSA in April 2013 found that the Veteran could not stand or walk more than 2 hours, but he can sit with normal breaks for more than six hours on a sustained basis in an 8-hour workday.  The evaluator noted the Veteran had cervical spine degenerative changes, shoulder strain, lumbar degenerative changes, and radiculopathy of the LLE.  "It was noted during the exam [the Veteran] did not give full effort, and was not considered to be valid."   SSA records included information on the Veteran's past relevant work: assembler (manufacturing), and mail clerk.  He described working on computers, checking buildings, doing manual labor.  The evaluator found that "based on the seven strength factors of the physical RFC, the individual demonstrates" capability for sedentary work. 

Specifically, the SSA found that the Veteran's disabilities caused some limitations, and he was not "capable of performing work [he had] done in the past, [he is] able to perform work that is less demanding.  We have determined that your condition is not severe enough to keep you from working.  We considered the medical and other information, your age, education, training and work experience in determining how your condition affects your ability to work." 

SSA records also included private physician records, including an April 2013 record from Dr. D. T-B. that the Veteran's arthralgias of the neck, shoulder and knees caused pain, which is aggravated with bending, climbing, lifting, sitting, walking and standing.  He had difficulty completing his activities of daily living, including climbing in and out of cars, climbing stairs, and putting on his shoes and socks.  The musculoskeletal examination did not address the Veteran's spine.

In November 2013, the July 2012 examiner provided an addendum statement and opinion.  The examiner reviewed the VBMS record and CPRS records, including those added since the July 2012 examination.  The examiner found that the combined effects of the Veteran's service-connected disabilities (lumbosacral strain, degenerative arthritis of the spine, limitation of the arm, sciatica, etc. ) would as least as likely as not prevent his engaging in physical work as the conditions are severe to a degree that they would impose limits to physical activities due to pain, loss of muscle strength and limitation on range of motion.  The service conditions would "less likely as not impose limits on most types of sedentary employment."  After a review of the record the examiner found the conditions were not debilitating to a degree that they would impose limits on sedentary employment.  The examiner noted the Veteran does not have cognitive limitations, and that his eczema would impose no limits on physical strength or range of motion, it is on unexposed skin and it is controlled with medications.  His eczema has not involved systemic or debilitating flare ups. 

In May 2014, the Veteran was again afforded a VA spine examination.  He described constant lumbar pain with exacerbations of intermittent increased pain and radiculopathy consisting of pain, numbness, dysesthesias.  His symptoms were worse with overuse, position change, straining, and weather changes.  He had flexion to 20 degrees, with objective evidence of painful motion at 20 degrees.  He was able to perform repetitive testing, and his flexion was again to 20 degrees on repetition.  He had diffuse muscle spasm bilaterally at L3-5 and guarding.  He did not have ankylosis of the spine.  He was also diagnosed with IVDS, with incapacitating episodes "a total duration of at least six weeks during the prior 12 months."  The Veteran reported he regularly used a cane for aid in ambulation and balance.  The examiner noted it would not be possible to objectively quantitate additional range of motion or symptom changes with flare ups or prolonged repetitive activities without resorting to speculation.  

In May 2014, the RO provided an increased rating of 40 percent for the Veteran's lumbar spine disability, effective May 12, 2014 (the date of the VA examination).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is found to not be credible in his reporting of the severity of his lumbar spine disability.  He was noted by VA examiners, VA nurses, and SSA evaluators to be magnifying his symptoms during examinations and during treatment.  He was observed moving more freely outside of formal testing (getting on and off examination tables, walking downstairs, walking to and from offices, getting in and out of his car in the parking lot, etc.) than he moved during formal range of motion testing. 

As the Veteran has been found to over-report his pain and symptoms regarding his lumbar spine on numerous occasions spanning almost 10 years prior to 2014, the Board finds that it would be futile to remand this case back for additional examination or a retrospective opinion.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the Veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence); see also Kowalski v. Nicholson, 19 Vet. App. 171, 175 , (2005) (noting that "[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

In light of the Veteran's lack of cooperation on his multiple examinations, the Board finds that there is no medical evidence to support a disability rating in excess of the 10 percent the Veteran is already receiving for the period under consideration here.  Absent a showing of good cause, the Veteran's failure to cooperate (by magnifying his symptoms and attempting physical deception, which was observed on more than one occasion) during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655(b) (2014).

Therefore, the Board finds that the Veteran's lumbar degenerative disc disease more nearly approximates the criteria for a 10 percent disability rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §4.71a, DC 5243 (2014), DC 5292 (2003).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206 -08 (1995), 38 C.F.R. § 4.71a, DC 5243 (2014).  Given that the Veteran's level of pain, weakness, lack of endurance, and overall mobility have not be accurately evaluated due to his malingering, the provisions of Deluca cannot provide for consideration of a higher rating.  


Extraschedular consideration

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected lumbar spine disability, with pain, loss of range of motion, and spasm.  See Thun, 22 Vet. App. at 115.  When comparing the lumbar spine symptoms with the schedular criteria from both the old ratings (2003) and the General Formula for Diseases and Injuries to the Spine (2014), the Board finds that his symptoms of pain, less movement than normal, and weakened movement are congruent with the disability pictures represented by the 10 percent rating assigned.  Accordingly, a comparison of the Veteran's symptoms and functional impairments with the pertinent schedular criteria does not show that his service-connected lumbar spine disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's lumbar spine disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Notably, the Veteran's 10 percent lumbar rating was referred to the Director of Compensation and Pension in June 2010.  The Director found that there was no reliable evidence upon which to base a finding of extraschedular rating because the Veteran had not cooperated with a September 2008 examination.  Evidence added since the Director's finding that extraschedular rating was not warranted has included additional findings of the Veteran's malingering.  As such, further referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Specifically, the Veteran is service-connected for upper and lower extremity radiculopathy in association with his spine disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease, prior to May 12, 2014, is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

During the May 2014 VA examination, the examiner noted that the Veteran had six weeks of incapacitating episodes of lumbar degenerative disc disease in the prior 12 months.  The examiner also found that the Veteran had interverbral disc syndrome.  In prior examinations, the Veteran was found to not have IVDS.  In prior examinations he reported two periods of incapacitating episodes.  He noted that his private physician had prescribed bedrest on two periods in 2006.  The VA examiner noted that he was unable to find records of physician-prescribed bedrest in the record at that time.  The Board's current review likewise does not show physician-prescribed bedrest in 2006.  The virtual record does not contain treatment records past 2013, and therefore it is not possible to review for the six weeks of incapacitating episodes described in the May 2014 VA examination.  On remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.).  The claims file should be returned to the May 2014 VA examiner, for comment as to whether he was transcribing what the Veteran reported or if he had found evidence of six weeks of incapacitating episodes in the prior 12 months. 

The issue of entitlement to TDIU is remanded as inextricably intertwined with the issue of entitlement to an increased lumbar spine rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records should be obtained and associated with the claims file.  

2.  If available, return the claim to the May 2014 VA evaluator for an addendum statement.  

The record contains conflicting information regarding whether the Veteran has IVDS or not.  The evaluator should review the virtual record and comment whether the Veteran has IVDS, and provide an explanation for this finding. 

If the Veteran has IVDS, the examiner should comment whether he merely recorded the Veteran's response regarding his incapacitating episodes, or if the examiner discovered evidence of six weeks of incapacitating episodes in the record/CPRS.

3.  After completion of the above, and any other development deemed warranted by the record, the AMC/RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC should furnish an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to provide additional argument in response thereto before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


